Citation Nr: 0738591	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  07-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
including as secondary to pneumonia.    

2.  Entitlement to service connection for mumps.    

3.  Entitlement to service connection for sterility, 
including as secondary to mumps.     

4.  Entitlement to service connection for a ruptured right 
eardrum.     

5.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, C.W. (a fellow veteran), and M.P. 
(the veteran's 
sister-in-law).  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
November 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2004 and August 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This case has been advanced on 
the Board's docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).  The veteran and several other 
witnesses testified at a hearing before RO personnel in 
January 2007.

Previously, the RO considered the August 2004 rating decision 
on appeal as being final and unappealed with regard to the 
right-ear hearing loss, mumps, and sterility issues.  As 
such, the RO characterized these issues as new and material 
evidence claims.  However, the Board will consider whether an 
April 2005 statement in support of these claims (VA Form 21-
4138) submitted by the veteran within one year of 
notification of that August 2004 rating decision denying the 
petition to reopen them constituted a timely notice of 
disagreement (NOD).  If it did, then new and material 
evidence is not required.  See, e.g., Myers v. Prinicipi, 
16 Vet App 228 (2002) (indicating a decision years earlier 
never became final and binding on the veteran because he 
submitted a timely NOD in response to initiate an appeal).



Concerning this, a written communication from a claimant or 
his representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the 
result will constitute a NOD.  38 C.F.R. § 20.201 (2007).  
While special wording is not required, the NOD must be in 
writing and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  

In this case at hand, the veteran submitted his April 2005 
statement in support of the claims at issue within one year 
of being notified of the August 2004 decision, inferring his 
dissatisfaction with it and desire to continue his appeal as 
to the 
right-ear hearing loss, mumps, and sterility issues.  So his 
statement is tantamount to a timely NOD.  38 C.F.R. § 20.201.  
See also Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) 
(assuming the veteran desired appellate review, meeting the 
requirement of 38 C.F.R. § 20.201 was not an onerous task).  
See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); 
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); and 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  Consequently, 
the August 2004 decision is not final and binding on the 
veteran.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  See again Myers 
v. Prinicipi, 16 Vet App 228 (2002).  

That said, unfortunately, the Board must remand the ruptured 
right eardrum and hearing loss claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for still 
further development and consideration.




FINDINGS OF FACT

1.  There is no competent evidence of record suggesting the 
veteran's current lung cancer is the direct result of his 
military service or developed secondary to treatment for 
pneumonia during service.  

2.  The veteran does not currently have residuals of any 
mumps disorder, much less as a result of his military 
service.  

3.  There also is no competent evidence the veteran is 
sterile as a result of his military service or from any mumps 
disorder related to his service.


CONCLUSIONS OF LAW

1.  The veteran's current lung cancer was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by treatment for 
pneumonia during service.  38 U.S.C.A. §§ 1101, 1103, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  The veteran does not have current residuals of mumps that 
were incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  The veteran does not have sterility that was incurred in 
or aggravated by his military service or that is proximately 
due to, the result of, or chronically aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in October 2003, 
March, May, and June 2004, April 2005, and March 2006.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service-connection claims; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide; and (4) requesting he provide any 
evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Furthermore, the March 2006 letter from the RO further 
advised the veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And in any 
event, since service connection is being denied for these 
claims, no disability rating or effective date will be 
assigned regardless, so any error - timing or otherwise, in 
providing additional notice concerning those downstream 
elements is moot so, at most, harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).          

The Board sees the RO did not provide the veteran with all 
required VCAA notice prior to the August 2004 and 2005 
adverse determinations on appeal.  But in Pelegrini II, the 
Court clarified that in these situations VA does not have to 
vitiate those decisions and start the whole adjudicatory 
process anew, as if those decisions were never made.  Rather, 
VA need only ensure the veteran receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of 
his claims.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 
2007) [Mayfield IV].  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

Here, after providing initial VCAA notice prior to the 
adverse determinations on appeal, and subsequent Dingess 
notice in March 2006, the RO went back and readjudicated the 
claims in the February 2007 SOC.  So after providing the 
required notice, the RO reconsidered the claims - to include 
addressing any additional evidence received in response to 
the notice.  So the timing defect in the notice has been 
rectified.  Therefore, absent any error in the timing or 
content of VCAA notice, a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not 
warranted here. 

All this considered, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

As for the duty to assist, the RO has obtained certain 
relevant morning reports, the veteran's VA treatment records, 
and some private medical records.  In response to the VCAA 
letters, he has provided hearing testimony, personal 
statements, lay buddy statements, service personnel records 
(SPRs), and private medical evidence.  The Board realizes VA 
has a heightened duty to assist and to search for alternate 
medical records when service medical records (SMRs) are 
missing or presumed destroyed, as is the case here.  Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  But all 
methods were exhausted in attempting to obtain the veteran's 
SMRs that appear to have been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, a military records repository.  Thus, the Board 
finds no basis for further pursuit of additional SMRs, as 
such efforts would be futile.  38 C.F.R. § 3.159(c)(2) and 
(3).

The Board also acknowledges the RO has not obtained a VA 
examination and/or opinion for the veteran's claims.  
However, absent competent evidence of current sterility or 
other residuals of mumps, or any evidence or allegation of 
lung cancer in service or even for decades thereafter, a 
remand for VA examinations and/or opinions is unwarranted.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
And, overall, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043.

Some diseases on the other hand are chronic, per se, such as 
malignant tumors, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires medical evidence that connects the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When SMRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the majority of 
the veteran's SMRs appear to have been destroyed in the fire 
at the NPRC in St. Louis, Missouri in July 1973.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case in which the veteran's SMRs were destroyed, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In this regard, in May 2004 and again in February 2005, the 
NPRC indicated that they were not able to obtain missing in-
service SMRs including Surgeon General's Office (SGO) 
records.  The RO also sent the veteran a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
which the veteran completed in efforts to locate alternate 
service records.  The NPRC was able to obtain a January 1955 
morning report confirming that the veteran was hospitalized 
at that time at Fort Knox.  No other SMRs were available.  At 
the hearing, the veteran stated he was not able to obtain any 
further SMRs.  Thus, all efforts had been exhausted, such 
that further attempts would be futile.  There is no basis for 
any further pursuit of SMRs.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Lung Cancer

The veteran contends that lung scarring caused by pneumonia 
that he first contracted during basic training in January 
1955 eventually developed into current lung cancer.  See his 
October 2003 statement in support of claim; June 2004 NA Form 
13055; and January 2007 personal hearing transcript at pages 
6-9.  

As already alluded to, SMRs are unavailable.  However, the 
veteran and a fellow service member submitted credible lay 
statements and hearing testimony discussing in-service 
hospitalization for pneumonia in January 1955.  Indeed, the 
veteran and his friends are competent to report that he was 
treated for a lung disorder during his military service.  
Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  SMR 
morning reports provide some independent corroboration of 
this fact by confirming that the veteran was hospitalized in 
January 1955 at Fort Knox, although the cause of 
hospitalization is not discussed.  SPRs submitted by the 
veteran show that C.W., who provided lay testimony in support 
of the veteran's claim, actually served with the veteran at 
Fort Knox.  Overall, the Board finds sufficient corroboration 
of the veteran's treatment for pneumonia during service.  
Thus, his statements regarding treatment for pneumonia during 
service are competent and credible.  Barr, 21 Vet. App. at 
310; Washington, 19 Vet. App. at 368.  

However, the central issue here is whether the veteran's 
current lung cancer is related to treatment for pneumonia 
during service.  VA treatment records dated in 2004 confirm a 
diagnosis of lung carcinoma (adenocarcinoma).  Thus, there is 
sufficient evidence of a current condition.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  Significantly, 
however, VA treatment notes dated in March and July 2004 
document a 10-year history of smoking, and a 40-year post-
service history of occupational asbestos exposure.  Thus, 
there is at least some evidence suggesting an intercurrent 
cause(s) for his lung cancer, providing evidence against the 
claim.  See 38 C.F.R. § 3.303(b).        

Post-service, the first evidence in the claims file of 
complaints or treatment for lung cancer is in the VA 
treatment records dated in 2004, so over 45 years after the 
veteran's discharge from service.  The Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms and/or diagnosis after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, service connection may not be established based on 
chronicity in service or post-service continuity of 
symptomatology for a lung disorder seen in service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  Likewise, 
since there is no objective indication of a malignant tumor 
within one year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates his current lung cancer to 
his military service or to his treatment for pneumonia during 
his period of active service.  Boyer, 210 F.3d at 1353; Velez 
11 Vet. App. at 158; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Absent such evidence of a nexus, neither 
direct service connection nor secondary service connection is 
warranted.  The veteran is not competent to testify to the 
fact that the pneumonia he experienced in service and since 
service is related to the same condition (lung cancer) he is 
currently diagnosed with.  Savage, 10 Vet. App. at 497-498; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
To the extent the veteran may be alleging a secondary 
relationship between his current lung cancer and pneumonia 
during service, there is no medical evidence in the claims 
folder suggesting a secondary relationship, and service 
connection was previously denied for the underlying 
pneumonia.  See 38 C.F.R. § 3.310; Velez 11 Vet. App. at 158.    

Accordingly, even in consideration of the heightened duty, 
the Board finds that the preponderance of the evidence is 
against service connection for lung cancer on a direct or 
secondary basis, so there is no reasonable doubt to resolve 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also Cromer, supra. 

Analysis - Service Connection for Mumps

The veteran maintains that he was hospitalized for mumps 
during service.  He contends he was treated for mumps 
sometime between July and November of 1956 while stationed in 
Korea.  The veteran has submitted lay statements and hearing 
testimony from a fellow service member confirming that he 
contracted mumps in Korea.  See September 2003 claim; June 
2004 NA Form 13055; April 2003 and May 2005 lay statements, 
and January 2007 personal hearing transcript at pages 9-11.  

The Board does not deny the fact that he may have contracted 
mumps during service.  However, the question in this case is 
whether he currently has any residuals of mumps.  In this 
regard, the claim for service connection for mumps must be 
denied because the first essential criterion for a grant of 
service connection - competent evidence of the claimed 
disability - has not been met.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In fact, the entire medical 
evidence of record in the claims folder is negative for any 
mention of mumps or residuals thereof.  Accordingly, even in 
consideration of the heightened duty, the Board finds that 
the preponderance of the evidence is against service 
connection for residuals of mumps.  38 U.S.C.A. § 5107(b).  
See also Cromer, supra.    

Analysis - Service Connection for Sterility as Secondary to 
Mumps

The veteran asserts that due to mumps he contracted during 
service, he developed sterility.  He relates that the mumps 
caused an infection in his testicles during service resulting 
in circumcision surgery at that time.  He indicates the fact 
that he and wife were not able to have children of their own 
and subsequently adopted two children in 1969 serves as proof 
of his sterility.  See September 2003 claim; June 2004 NA 
Form 13055; April 2003 and May 2005 lay statements, and 
January 2007 personal hearing transcript at pages 9-11.  

Again, the entire medical evidence of record in the claims 
folder is negative for any mention of sterility.  Absent 
evidence of current sterility, service connection is not 
warranted.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In addition, as to a secondary relationship, there is 
no medical evidence suggesting that sterility was caused or 
worsened by mumps, and as alluded to above, service 
connection is not warranted for the underlying mumps.  38 
C.F.R. § 3.310; Velez 11 Vet. App. at 158.  In making this 
determination, the Board emphasizes the veteran is not 
competent to diagnose himself with sterility, a condition 
requiring a medical diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Accordingly, even in 
consideration of the heightened duty, the preponderance of 
the evidence is against service connection for sterility on a 
direct or secondary basis.  38 U.S.C.A. § 5107(b).  See also 
Cromer, supra.          
  



ORDER

Service connection for lung cancer on a direct or secondary 
basis is denied.     

Service connection for mumps is denied.     

Service connection for sterility on a direct or secondary 
basis is denied.


REMAND

Prior to addressing the merits of the ruptured right eardrum 
and hearing loss claims, the Board finds that additional 
development of the evidence is required.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The veteran's military occupational specialty (MOS) was armor 
basic.  He and fellow service members confirm that he served 
as a tank driver in Korea.  He says he punctured his right 
eardrum sometime between August and October of 1956 when a 
shell fired from a tank exploded nearby causing him to lose 
consciousness as well.  Since that time, he asserts right ear 
hearing loss.  See September 2003 statement in support of 
claim; lay statements dated in April 2003 and May 2005; and 
the January 2007 hearing transcript at pages 2-5.  Both the 
veteran and his fellow servicemen are competent to relate 
that he suffered a right ear injury during service, and are 
also competent to describe observable symptoms such as 
diminished hearing since that time.  See Barr v. Nicholson, 
21 Vet. App. 303, 
307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Furthermore, the Board finds the veteran's 
and his fellow service member's testimony and statements 
regarding the incident in service to be credible.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  Recent VA audiology treatment records dated in May 
2003 also appear to reveal speech discrimination scores 
indicative of right ear hearing loss disability as defined by 
VA standards under 38 C.F.R. § 3.385.  

The Board is also aware that service connection for hearing 
loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  So based on the Court's recent decision in McLendon, 
and its previous decision in Hensley, a medical examination 
and opinion are needed in this case to determine the nature 
and etiology of the veteran's right ear hearing loss and/or 
residuals of any previous ruptured right eardrum injury.

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.	Arrange for the veteran to undergo a VA 
audiology examination to determine the 
nature and etiology of any right ear 
hearing loss or other residuals of right 
ear acoustic trauma he may have sustained 
in the military.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of the 
veteran's pertinent history - including, 
in particular, his VA treatment records 
dated in May 2003 and his and his fellow 
service member's credible hearing 
testimony.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:  

(A)	Does the veteran have current 
hearing loss disability in his 
right ear as defined by 
VA regulation 38 C.F.R. § 3.385?

(B)	If he does, is it at least as 
likely as not (a 50 percent 
probability or greater) that his 
current right ear hearing loss 
is related to acoustic trauma 
(and more specifically, 
a punctured right eardrum) 
sustained during service in 
1956, as described by him and 
his fellow service member's 
recent credible hearing 
testimony and lay statements?  

(C)	Does the veteran have any other 
current residuals of the right 
ear acoustic trauma sustained 
during service in 1956?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  


The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

2.	Then readjudicate the ruptured right 
eardrum and right ear hearing loss 
claims in light of the additional 
evidence.  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration of these claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


